Mollison, Judge:
These appeals for reappraisement have been submitted for decision upon tbe following stipulation of counsel for tbe parties hereto:
IT IS HEREBY STIPULATED AND AGREED, by and between the attorneys for the parties hereto, subject to the approval of the court, that the export market value or price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal market of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, plus all costs, charges, and expenses incidental to placing the merchandise in condition, packed, ready for shipment to the United States, is the appraised unit value for each item, less 4% discount, plus the packing cost as found by the Appraiser and noted on the invoices in red ink.
IT IS PURTHER STIPULATED AND AGREED that there is no higher foreign value for the merchandise herein at the time of exportation.
IT IS FURTHER STIPULATED AND AGREED that these appeals be submitted on the foregoing stipulation.
On tbe agreed facts I find tbe export value, as tbat value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe merchandise bere involved, and tbat sucb value was tbe appraised unit value for eacb item, less 4 per centum discount, plus tbe packing cost as found by tbe appraiser and noted on tbe invoices in red ink.
Judgment will be rendered accordingly.